Citation Nr: 0003282	
Decision Date: 02/09/00    Archive Date: 02/15/00

DOCKET NO.  97-27 043A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an increased evaluation for the residuals 
of separation of right sternoclavicular joint, currently 
evaluated as 20 percent disabling.

2.  Entitlement to an increased evaluation for chronic low 
back strain, currently evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Salari, Associate Counsel



INTRODUCTION

The appellant had active duty service from March 1968 to 
December 1971.  This appeal comes before the Board of 
Veterans' Appeals (Board) from an April 1997 rating decision 
from the Department of Veterans Affairs (VA) Regional Office 
(RO) in Montgomery, Alabama.  

In a letter dated in August 1989, the appellant raised the 
issue of entitlement to an increased rating for tinnitus.  
The record does not show service connection for tinnitus.  
The RO has not addressed this matter and it is therefore 
being referred for clarification and any necessary action.  

The appellant also raised claims for entitlement to benefits 
during his imprisonment and apportionment of his benefits to 
his dependents during his imprisonment.  See statement dated 
August 11, 1989.  This has not been addressed by the RO and 
is referred for further action.  

The Board further notes that the appellant's representative 
has raised the issues of entitlement to extraschedular 
consideration and a total rating due to individual 
unemployability.  These matter are referred to the RO.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the appellant's appeal have been gathered.

2.  The appellant's residuals of separation of right 
sternoclavicular joint are primarily manifested by pain and 
limitation of motion of the right arm to 100 degrees, with 
increased pain on motion of the arm above the shoulder level.

3.  The appellant's chronic low back strain is primarily 
manifested by pain and severe limitation of motion.


CONCLUSIONS OF LAW

1.  The criteria for an increased evaluation for the 
residuals of separation of right sternoclavicular joint have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 
C.F.R. Part 4, §§ 4.40, 4.45, 4.59, Diagnostic Codes 5003, 
5201, 5203 (1999).

2.  The criteria for a 40 percent evaluation for chronic low 
back strain have been met. 38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. Part 4, §§ 4.40, 4.45, 4.59, Diagnostic 
Codes 5003, 5292, 5293, 5295 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant contends, in essence, that his low back and 
right shoulder disability are more disabling than the 
currently evaluated ratings, thus warranting an increased 
evaluation.

The medical evidence of record include outpatient treatment 
records dated from 1990 to the present which indicate that 
the appellant has had complaints of, and received treatment 
for, his low back pain.  The Board notes that a report of an 
MRI, dated in April 1994, indicates that he had a broadbased 
disc herniation at the level of L4-5 producing mild 
compression of the anterior and left anterior thecal sac.  
The origin region of the left L5 nerve root was thought to be 
mildly compressed and the disc herniation touched the origin 
region of the right L5 nerve root without significantly 
compressing this.  The Board notes, however, that a 
subsequent treatment note, dated in April 1994, indicates 
that the MRI results showed no herniated nucleus pulposus or 
stenosis.    

A report of a VA examination, dated in July 1999, indicates 
that the appellant reported a right shoulder injury in 
service, for which he underwent a right sternoclavicular 
joint repair in 1972.  He had had no further dislocations 
since that surgery.  He reported that he had not been able to 
work for the past five years because he injured his right arm 
resulting in the radial and ulnar nerve injury, causing him 
to have poor grip on the right hand.  He was not able to do 
his construction job because of the right hand poor grip.  
(The Board notes that this injury is not related to the 
service connected residuals of separation of right 
sternoclavicular joint.  See report of a VA examination, 
dated in June 1998, which indicates that the appellant 
reported that he had not worked in 2-3 years because someone 
tried to kill him by cutting his right arm down to the bone.)  
He stated that he continued to have daily right shoulder 
pain.  He used ice to relieve his pain.  Any kind of raising 
of the right arm above the shoulder caused pain.  The maximum 
weight he was able to lift was 20 pounds; any lifting of 
heavy objects worsened the shoulder pain.  Examination of 
right shoulder showed a two-inch, well-healed scar on the 
right sternoclavicular joint.  He had decreased forward 
flexion to 100 degrees.  He was in a moderate amount of pain 
when he tried to raise his arm above his shoulder.  The 
abduction was restricted to 100 degrees.  Adduction was 
restricted to 30 degrees.  He was unable to do internal and 
external rotation due to significant pain.  

With regards to the low back symptoms, the appellant reported 
that he had low back pain which radiated to both hips, all 
the way to the right foot and to the left knee.  The right 
leg was weaker and it gave out on him when he was walking.  
The examiner reported that "[a]ny kind of bending, picking 
or lifting worsens his back pain and the back flares up once 
in two days and it happens several times a day.  It worsens 
his back pain.  The back flares up once in two days and it 
happens several times a month and he has to stay in bed for a 
few days and applying ice and the ointment over the back 
relieves his back pain."  His walking was restricted.  The 
most he could walk was three blocks and he felt the right leg 
gave out and he had to use a walking cane to walk.  (The 
Board notes that the appellant suffers from post-traumatic 
repeated staph infections with chondritis of the right knee 
and that his unsteady gait and loss of function of the leg is 
related to this disability.  See VA examination report, dated 
June 11, 1998.)

Examination of the lower back showed that he was tender over 
the lumbosacral region.  Neurologically, reflexes were absent 
on the right arm and right leg.  He also had motor weakness 
of the right arm and right leg.  His gait was markedly 
unsteady.  He walked with a limping gait.  He had difficulty 
standing on his toes and heels.  He was unable to do tandem 
gait.  He favored the right leg when he tried to walk.  The 
straight leg raising test showed he had difficulty lying on 
the table.  Because of the weakness of the right leg, he had 
difficulty in doing straight leg raising test.  On the left 
side, he was able to lift the leg off the table 0 to 90 
degrees.  On the right side, he was able to lift the leg 0 to 
45 degrees.  He had difficulty in squatting down and getting 
up.  Range of motion of the lumbosacral spine showed that he 
was markedly restricted on bending.  He was unable to touch 
the toes because of his pain.  Extension was restricted to 10 
degrees.  He had difficulty doing lateral bending 0 to 20 
degrees.  X-rays showed disc and degenerative joint disease 
(DJD) changes at L4-5, and DJD in the right shoulder at the 
AC (acromioclavicular) joint.  EMG/NCV of the lower limbs 
showed mild peripheral neuropathy.  There was no evidence of 
radiculopathy.

The diagnostic impression was as follows:  (1)  Chronic low 
back pain, sciatica, right side.  EMG/NCV no evidence of 
radiculopathy; (2)  Limping gait, falling risk, walked with a 
walking cane because of the right leg weakness; (3)  Chronic 
right shoulder pain, residual from old injury, DJD of the 
right AC joint; (4)  Status post right sternoclavicular joint 
repair, asymptomatic, the scar had healed well; (5)  Unsteady 
gait due to peripheral neuropathy.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes (DC) identify 
the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 
4.  Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability more closely approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  When, after careful 
consideration of all procurable and assembled data, a 
reasonable doubt arises regarding the degree of disability, 
such doubt will be resolved in favor of the claimant.  
38 C.F.R. § 4.3.

In evaluating service connected disabilities, the Board must 
assess functional impairment and determine the extent to 
which a service connected disability adversely affects the 
ability of the body to function under the ordinary conditions 
of daily life, including employment.  38 C.F.R. §  4.10.  
Ratings based on limitation of motion do not subsume the 
various rating factors in 38 C.F.R. §§ 4.40 and 4.45, which 
include pain, weakness, and fatigability.  These regulations, 
and the prohibition against pyramiding in 38 C.F.R. § 4.14, 
do not forbid consideration of a higher rating based on a 
greater limitation of motion due to pain on use, including 
flare-ups.  DeLuca v. Brown, 8 Vet.App. 202, 206-08 (1995).  
In other words, when rated for limitation of motion, a higher 
rating may be assigned if there is additional limitation of 
motion from pain or limited motion on repeated use of the 
joint.  

I.  Right sternoclavicular joint.

The severity of the appellant's right shoulder disability may 
be evaluated under DC 5003, 5201, and 5203.  Under DC 5003, 
it is stipulated that degenerative arthritis established by 
x-ray findings will be rated on the basis of limitation of 
motion under the appropriate diagnostic codes for the 
specific joint or joints involved, if there is limitation of 
motion at a compensable level.  Under DC 5201, a 20 percent 
rating is granted when the limitation of motion of the major 
arm is at shoulder level; a 30 percent rating is granted when 
the limitation of motion of the major arm is midway between 
the side and the shoulder.  Under DC 5203, the maximum 
possible rating for impairment of the clavicle or scapula of 
either major or minor arm is 20 percent.  (The appellant's 
service medical records indicate that he is right-handed.)

Having considered the evidence of record as well as the 
applicable laws, the Board finds that an increased rating for 
the appellant's right shoulder disability is not warranted.  
First, under DC 5203, the maximum possible rating he could be 
assigned is 20 percent, his current disability rating.  
Therefore, further consideration under DC 5203 is not 
necessary.  The evidence indicates that his limitation of 
motion (abduction and forward elevation) were at 100 degrees, 
slightly above shoulder level; this warrants no more than a 
20 percent rating under the criteria set forth under DC 5201.  
38 C.F.R. § 4.71, Plate I, DC 5201 (1999).  

The Board has also considered the criteria set forth under 
38 C.F.R. §§ 4.40, 4.45, and DeLuca v. Brown, 8 Vet.App. 202 
(1995), and finds that an additional rating is not warranted 
under those criteria.  The Board notes that the appellant's 
range of motion of the right arm (abduction and forward 
elevation) has been, at most, to the shoulder level; painful 
motion begins above the shoulder level.  The Board finds that 
he is already receiving compensation for disablement of this 
degree under the criteria based on limitation of motion of 
the arm.  Additional compensation under DC 5201 pursuant to 
the DeLuca principles would constitute pyramiding.  38 C.F.R. 
§ 4.14 (1999).  The Board notes that he has daily pain and an 
inability to lift heavy objects; however, the Board does not 
find that the functional impairment involved in this case 
contemplates a rating higher than the currently assigned 
rating.   

The Board additionally notes that the appellant has a scar as 
a result of surgery he had for his right arm disability.  The 
United States Court of Appeals for Veterans Claims has held 
that scars and their residuals must be differentiated, for 
ratings purposes, from any underlying pathology.  Esteban v. 
Brown, 6 Vet.App. 259 (1994); see also 38 C.F.R. § 4.14.  The 
appellant's residual scar can be evaluated under DC 7803 and 
7804.  Under DC 7803, a 10 percent rating is granted for 
scars that are superficial, poorly nourished, with repeated 
ulceration.  Under DC 7804, a 10 percent rating is granted 
for scars that are superficial, tender, and painful on 
objective demonstration.  In the case at hand, an additional 
rating for the right shoulder scar is not warranted as the 
medical evidence of record does not show the symptomatology 
listed under the rating criteria for a compensable 
evaluation.  As mentioned above, the examiner found that the 
scar associated with the right shoulder surgery was well-
healed and that the right sternoclavicular joint repair was 
asymptomatic.  Thus, an additional rating for the scar is not 
warranted.    

The Board further notes that the appellant's representative 
has requested entitlement to an additional disability rating 
under DC 5003.  However, in the case at hand, the appellant's 
right shoulder disability warrants a compensable evaluation 
under the rating criteria pertaining to motion of the joint 
involved.  In this instance, a separate rating would violate 
the laws pertaining to pyramiding.  38 C.F.R. § 4.14; see 
also VAOPGCPREC 9-98.  

II.  BACK.

The severity of the appellant's low back disability is 
ascertained by application of the criteria set forth under DC 
5003 (reported above), 5292 and 5295.  Under DC 5292, a 10 
percent rating is granted for slight limitation of motion of 
the lumbar spine; a 20 percent rating is granted for moderate 
limitation of motion; a 40 percent rating is granted for 
severe limitation of motion.  Under DC 5295, a 10 percent 
rating is granted for lumbosacral strain with characteristic 
pain on motion; a 20 percent rating is granted when there is 
muscle spasm on extreme forward bending, loss of lateral 
spine motion, unilateral, in standing position; a 40 percent 
rating is granted when there is a severe lumbosacral strain, 
with listing of whole spine to opposite side, positive 
Goldthwait's sign, marked limitation of forward bending in 
standing position, loss of lateral motion with osteo-
arthritic changes, or narrowing or irregularity of joint 
space, or some of the above with abnormal mobility on forced 
motion.  

The Board finds that the appellant's low back strain warrants 
a 40 percent evaluation under the rating criteria set forth 
under DC 5292.  The evidence of record indicates that the 
appellant's range of motion testing showed that he was 
severely restricted in backward extension, had difficulty 
doing lateral bending even to 20 degrees, and marked 
limitation on forward bending.  The Board finds that under 
the criteria set forth under DC 5292, and giving 
consideration to the criteria governing functional 
impairment, his restriction on range of motion can be said to 
more closely approximate severe limitation of motion.  As 
this is the maximum rating allowed under DC 5295, further 
evaluation under this DC is not necessary.  In addition, for 
the same reasons reported above for the right shoulder 
disability, the Board finds that an additional evaluation 
under DC 5003 is not warranted for DJD of the lumbar spine.  

The Board notes that the appellant's representative has 
raised the matter of entitlement to a rating under DC 5293.  
The representative has indicated that the July 1999 VA 
examination was inadequate in that the examiner failed to 
address the appellant's statement that he had been diagnosed 
with a herniated nucleus pulposus (HNP) and that he may need 
surgery of the back.  The representative further alleges that 
while the examiner seems to have had the claims file 
available, the examination report does not specifically state 
that. 

As for the allegation that the examiner did not specifically 
report that the claims file was available, the Board finds 
that from the recitation of the prior medical history by the 
examiner, it is clear that the claims file was available to 
and reviewed by him/her.  As for the allegation that the 
examiner failed to address the HNP matter, the Board notes 
that a report of an MRI dated in 1994 indicates disc 
herniation in the lumbar spine.  However, a subsequent 
treatment report reflects a different interpretation of the 
MRI, finding that there was in fact no HNP.  Moreover, the 
additional diagnostic studies that were conducted in July 
1999 in order to determine the presence of HNP showed no 
evidence of radiculopathy.  Thus, given the additional 
diagnostic tests performed by the examiner in July 1999, the 
Board concludes that the examiner did in fact further 
investigate the possibility of HNP (which was no diagnosed). 

Furthermore, even assuming, merely for the sake of argument, 
that evaluation under DC 5293 would be appropriate, the 
appellant will not prevail.  In order to receive a higher 
rating (60 percent) under DC 5293, the appellant must have 
intervertebral disc disease which is pronounced, with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of the diseased disk, little intermittent relief.  DC 
5293.

Having considered the evidence of record, the Board does not 
find entitlement to an increased rating under DC 5293.  The 
evidence does not show demonstrable muscle spasm or ankle 
jerk.  While he has reported complaints of sciatica, 
objective finding showed no evidence of radiculopathy.  The 
neurological findings associated with the lower extremities 
have not been related to the disc disease, rather, to 
peripheral neuropathy.  In short, there is an absence of 
objective evidence of neurological findings related to the 
disc disease to warrant a 60 percent rating.  Accordingly, a 
rating higher than 40 percent cannot be granted under DC 
5293.


ORDER

Entitlement to an increased evaluation for the residuals of 
separation of right sternoclavicular joint is denied., 
currently evaluated as 20 percent disabling.

Entitlement to a 40 percent evaluation for chronic low back 
strain is granted, subject to the criteria which govern the 
payment of monetary awards.



		
	NANCY I. PHILLIPS
	Member, Board of Veterans' Appeals



 

